Citation Nr: 0639747	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  01-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to May 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In 
that decision, the RO denied the veteran's request to reopen 
a previously denied claim for service connection for paranoid 
schizophrenia.

In March 2005, the Board (in part) denied the appeal to 
reopen the claim.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2006, the Court granted a May 2006 Joint Motion of the 
veteran and VA to vacate and remand the Board's decision 
regarding the reopening of the service connection for 
schizophrenia claim.

The veteran had also appealed to the Board to find that she 
had filed a timely appeal of a rating decision denying 
service connection for post-traumatic stress disorder (PTSD), 
and for an increased disability rating for a right ankle 
disability.  In the March 2005 Board decision, the Board 
found that the veteran had not filed a timely appeal of the 
denial of the PTSD claim.  The Board found, however, that the 
veteran had in effect requested to reopen a claim for service 
connection for PTSD.  The Board referred the request for 
reopening to the RO for appropriate action.  The Board 
granted an increase, from 10 percent to 20 percent, in the 
rating for the right ankle disability.  In the May 2006 Joint 
Motion, the parties indicated that the remand requested of 
the Court would leave undisturbed the Board's March 2005 
actions with respect to the PTSD and right ankle claims.

The appeal to reopen the claim for service connection for 
paranoid schizophrenia is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran is seeking to reopen a claim of entitlement to 
service connection for schizophrenia that the RO denied in a 
January 1990 rating decision.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court determined that, in attempts to 
reopen claims subject to prior final denials, the Veterans 
Claims Assistance Act of 2000 (VCAA) requires VA both to 
notify the claimant of the evidence and information that is 
necessary to reopen the claim, and to notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court also found that, in order to satisfy 
the legislative intent underlying the VCAA notice requirement 
to provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, that VA look 
at the bases for the denial in the prior decision, and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. 

In the May 2006 Joint Motion, the parties noted that VA had 
not fulfilled the notice requirements that the Court outlined 
in Kent.  In accordance with the Court's May 2006 Order 
granting the Joint Motion, the Board will remand the issue on 
appeal to provide the veteran with the required information.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to comply with Kent v. Nicholson, 
20 Vet. App. 1 (2006), to include 
furnishing the veteran with a letter 
informing her of evidence and information 
that is necessary to reopen the claim for 
service connection for paranoid 
schizophrenia, and also informing her of 
the evidence and information that is 
necessary to substantiate that claim.  In 
the letter, the RO should note the bases 
for the prior denial of that claim, and 
describe what evidence would be necessary 
to substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.

2.  The RO should then review the claims 
file and determine if new and material 
evidence has been received to reopen the 
claim of service connection for paranoid 
schizophrenia and, if so, whether service 
connection is warranted under a merits 
analysis.  If the RO's determination as 
to either question is adverse to the 
veteran, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


